Citation Nr: 1207732	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for an anxiety disorder prior to August 30, 2004 and a rating in excess of 70 percent as of August 30, 2004.  

2.  Entitlement to an effective date prior to August 30, 2004 for the award of a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to an effective date prior to August 30, 2004 for the award of Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2001 and June 2007 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Milwaukee, Wisconsin.  These issues were previously denied by the Board in May 2007.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2008, the parties entered into a joint motion for remand, remanding this case back to the Board for further evidentiary development.  

The Board again denied the Veteran's claims in an April 2009 rating decision.  This decision was affirmed in part in an October 2010 Court decision, but the remaining issues were remanded back to the Board for readjudication.  The Board subsequently remanded the Veteran's claim for further evidentiary development in June 2011.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2007.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran failed to report for his VA examination, without good cause, scheduled during the pendency of this appeal in August 2011 for the purpose of determining the current level of severity of his service-connected anxiety disorder.  

2.  The evidence of record demonstrates that the Veteran was not totally unemployable as a result of his service-connected disabilities, prior to August 30, 2004.  

3.  The Veteran did not have a permanent total service-connected disability until August 30, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an increased disability evaluation for an anxiety disorder, to include a disability rating in excess of 30 percent prior to August 30, 2004, and a disability evaluation in excess of 70 percent as of August 30, 2004, have not been met.  38 C.F.R. § 3.655 (2011).  

2.  The criteria for an effective date prior to August 30, 2004, for the grant of TDIU benefits, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

3.  The criteria for an effective date prior to August 30, 2004, for the award of DEA benefits, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in December 2000, May 2005, March 2006, and December 2008 provided him with the necessary information.  Even though all of the necessary information was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

As for the Veteran's claims of entitlement to earlier effective dates for TDIU and DEA benefits, letters sent to the Veteran in March 2006 and September 2007 informed him of how VA determines the proper effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2000, April 2002, September 2002 and January 2004, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been obtained and incorporated into the evidence of record.  VA also attempted to obtain records from the Social Security Administration (SSA), but in January 2009, VA was notified that these records were unavailable for review.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its June 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was scheduled for a more recent VA examination in August 2011.  However, the Veteran refused to appear for this examination.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Based on the foregoing, the Board finds that the Appeals Management Center (AMC) substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Procedural History

For historical purposes, the Veteran was originally granted service connection in a May 1980 rating decision.  A noncompensable (0 percent) disability evaluation was assigned, effective as of February 4, 1980.  In October 2000, VA received a claim from the Veteran seeking a compensable disability evaluation for his anxiety.  This claim was subsequently denied by the RO in an April 2001 rating decision.  A timely notice of disagreement was received from the Veteran and his representative in January 2002.  However, the previous denial was confirmed in a February 2004 statement of the case, which the Veteran appealed to the Board in April 2004.  

Subsequently, in a September 2005 rating decision, the Veteran's disability evaluation was increased to 30 percent under Diagnostic Code 9400, effective as of October 18, 2000.  In October 2005, VA received a notice of disagreement from the Veteran, expressing disagreement with both the percentage assigned and the effective date established.  

In a June 2006 rating decision, the RO increased the Veteran's disability evaluation to 70 percent under Diagnostic Code 9400, effective as of November 15, 2005.  TDIU benefits and DEA benefits were also established at this time, effective as of November 15, 2005.  The Veteran submitted another notice of disagreement to VA in July 2006, alleging that he should have been awarded a 100 percent disability evaluation for his anxiety as of August 2001 - the month in which he stopped working.  His claims for an earlier effective date for the grant of benefits were denied, and the Veteran submitted an additional appeal to the Board in September 2006.  

In May 2007, the Board assigned an earlier effective date of August 30, 2004 for the assignment of a 70 percent disability evaluation for his anxiety.  However, his claim of entitlement to an effective date prior to October 18, 2000 for the assignment of a 30 percent disability evaluation was denied.  Following this decision, the RO assigned an effective date of August 30, 2004 for the grant of TDIU benefits and DEA benefits.  In June 2007, VA received another notice of disagreement from the Veteran, indicating that he still disagreed with both the assigned evaluations and the effective dates.  In June 2008, the Court granted a joint motion to remand, returning the May 2007 decision back to the Board for further development.  

In October 2008, the Board remanded the Veteran's claims, which now included claims of entitlement to an effective date prior to August 30, 2004 for the establishment of TDIU and DEA benefits, back to the RO for further evidentiary development.  In April 2009, the Board issued another decision, denying the claims for higher disability evaluations for anxiety, and, for earlier effective dates.  The Veteran again appealed the Board's decision to the Court, and in October 2010, the Court issued a decision affirming the Board's determination that an effective date prior to October 18, 2000 for a compensable disability evaluation was not warranted, and setting aside the remainder of the claims now on appeal for further evidentiary development.  The Veteran's claims were yet again remanded by the Board in June 2011 for additional development.  VA has attempted to perform all necessary development, and at this time, the claim is ripe for appellate review.  

Relevant Facts

Relevant Facts

According to an October 2000 mental health admission note, the Veteran was homeless and unemployed, being in and out of jobs for some time.  He denied any suicidal or homicidal ideations at this time, and he was deemed to be logical and relevant with no perceptual abnormalities.  He also had no unusual thought content.  His insight, memory, and orientation were described as "OK."  The Veteran was diagnosed with polysubstance dependence at this time, with his highest GAF score in the last year being 51.  A November 2000 Domiciliary Case Manager Assessment indicates that the Veteran was admitted to the Substance Abuse Residential Rehabilitation Treatment Program on October 18, 2000.  

The Veteran was afforded a VA psychiatric examination in December 2000.  The Veteran reported having problems with a nervous condition and speaking with people when there were disagreements.  Examination revealed him to be clean and well-groomed.  He was fully alert and oriented, and his thinking was felt to be quick and clear.  His memory was deemed to be grossly intact except for the difficulties with dates and sequences during the times he was drinking and drugging heavily.  The Veteran also denied problems with hallucinations, confusion or disorientation.  His insight was deemed to be fair and his judgment to be adequate.  There were no signs of anxiety or clinical depression during the interview, and the Veteran denied any suicidal ideations.  A diagnosis of polysubstance abuse, presently in remission, was assigned.  Chronic adjustment disorder related to polysubstance abuse was also noted.  A GAF score of 50 was assigned due to minimal independent self-control skills, no stable social support system, a poor vocational history and homelessness.  The examiner further opined that the Veteran's substance abuse and other self-regulation deficiencies rendered him disinterested in maintaining any employment.  

A January 2001 VA outpatient treatment record indicates that the Veteran had sufficient control of his general anxiety symptoms.  Another record from this time includes an opinion that the Veteran was not unemployable and that he could do a very low-stress job.  According to a February 2001 and April 2001 VA outpatient treatment records, the Veteran had a GAF score of 60.  

The record also contains an April 2001 discharge note from the VA Community Transition Program.  This record notes Axis I diagnoses of an anxiety disorder and alcohol and cocaine dependence.  It was noted that the Veteran successfully completed the Alcohol and Drug Residential Treatment Program since November 2000.  The Veteran subsequently took part in the Community Transition Program, but he was relieved from his work training program in April 2001 after being tardy for the fourth or fifth time.  The Veteran was subsequently discharged from the program.  

The Veteran was seen for outpatient treatment in May 2001.  The Veteran denied any suicidal or homicidal ideations at the time of treatment.  He also reported his mood as fair and denied any psychotic symptoms.  Examination revealed the Veteran to be casually dressed with fair grooming.  Speech was deemed to be within normal limits and his mood was baseline, non-depressed.  His affect was appropriate in range and intensity and his thought processes were logical.  However, his insight was deemed to be just poor to fair.  The Veteran was diagnosed with polysubstance dependence and anxiety, not otherwise specified.  A GAF score of 60 was assigned at this time.  An October 2001 evaluation revealed the same findings as in May 2001, aside from the Veteran noting an increase in his anxiety and stress after moving in with a woman.  

The Veteran was afforded an additional VA psychiatric examination in April 2002.  The Veteran reported problems with irritability, anger, and depression.  He also complained of feelings of panic and frustration related to a diminished short-term memory.  The Veteran was also noted to have sleep problems with bad drams and crying spells.  The Veteran did report having suicidal thoughts in the past, but denied any history of attempts or current plan of attempt.  He noted to the examiner that he had no current suicidal or homicidal ideations.  He also indicated that he did not like being in crowds.  The Veteran reported that he last worked in August 2001.  

Examination revealed the Veteran to have no significant signs of anxiety or depression.  The Veteran also denied hallucinations, compulsions, or obsessive thoughts.  The examiner also concluded that the Veteran was alert and oriented in all spheres.  Also, while the Veteran did report short-term memory problems, the examiner noted that the Veteran was able to recall three objects after three minutes without difficulty.  Abstract thinking was also deemed to be fair to good while judgment and insight were felt to be generally good.  Axis I diagnoses of adjustment disorder with mixed emotional features, alcohol and cocaine dependence (in remission) and a history of polydrug abuse were assigned.  The Veteran was felt to have a current GAF score of 77.  The examiner noted that while the Veteran complained of a significant anxiety disorder, documentation and present symptomatology were insufficient to make such a diagnosis.  

The record reflects that the Veteran was seen in April 2002 at the VA emergency room with complaints of suicidal ideation.  It was noted that the Veteran had a long history of polysubstance abuse and anxiety.  The Veteran reported that he began to hear voices about a week prior to this admission that told him to kill himself.  He also described seeing shadows and other unspecified visions.  The Veteran also noted that three days earlier, he stood on the edge of a bridge with thoughts of jumping but he did not.  He subsequently relapsed and drank five 16-ounce beers.  Examination revealed the Veteran to have a "so-so" mood with an affect that was full and animated.  No true formal thought disorder was evident, but he was noted to have some mild paranoid ideation with no delusions.  He did endorse auditory hallucinations instructing him to kill himself, but denied any active suicidal plan.  He was alert and oriented, but his judgment and insight were described as impaired.  The Veteran was subsequently discharged three days later when he was felt to be medically and psychiatrically stable.  The diagnostic impression was that the Veteran had primarily characterologic pathology with paranoid and narcissistic traits.  

Subsequent records demonstrate that the Veteran continued to receive psychiatric treatment.  According to a May 2002 record, the Veteran had no suicidal or homicidal ideations and a GAF score of 60 was assigned.  A June 2002 record from the Aurora Sinai Medical Center also notes that the Veteran was recently treated for a suicide attempt after hearing voices commanding him to kill himself.  

The Veteran was afforded a VA special psychiatric examination in September 2002.  It was noted that the Veteran was unemployed and never married.  The Veteran acknowledged thoughts of hurting himself, indicated that the last occurrence of this was in June 2002.  He again reported that a voice in his head told him to kill himself.  The Veteran indicated that these voices occurred a couple of times per day.  The Veteran also reported being very nervous with poor concentration.  He also described himself as irritable and easily provoked.  He also indicated that he did not like being in crowds and that he felt he could not work because of his medication.  Examination revealed the Veteran to be neatly groomed with appropriate behavior.  Speech was noted to be rambling and circumstantial and thought processes were disjointed at times.  His affect was deemed to labile and his mood to be anxious and angry.  He denied current suicidal or homicidal ideations.  He was fully oriented in all spheres and memory functions were grossly intact.  

The examiner noted that this was a very complex diagnostic case.  The examiner concluded that an adjustment disorder was obviously present in this case.  However, his report of hearing voices also suggested a psychotic component.  The examiner felt that the nature of these voices - instructing the Veteran to harm himself - indicated a depressive mode.  In light of this, the examiner diagnosed the Veteran with a schizoaffective disorder, a history of adjustment disorder, a history of alcohol and cocaine dependence and a mixed personality disorder with narcissistic traits.  A GAF score of 40 was assigned at this time.  

The record also contains a letter dated January 2003 from a VA clinical social worker.  It was noted that the Veteran suffered from ongoing situational stresses and that he had difficulty handling in his daily life.  It was noted that the Veteran had been clean from alcohol and drugs over the last several months and that his last four drug and alcohol screens had been negative.  A February 2003 note from this social worker again notes that the Veteran's drug and alcohol screens continued to be negative.  

The Veteran was treated on an outpatient basis with VA in August 2003.  It was noted that the Veteran had no suicidal or homicidal ideations at present.  The Veteran was noted to have poor to fair insight upon examination, and a GAF score of 60 was assigned at this time.  Another August 2003 record notes that it was suggested that the Veteran pursue vocational rehabilitation services.  However, the Veteran was not interested because he felt he had too much fatigue and pain to be able to accommodate a daily work schedule.  An October 2003 record notes that the Veteran had recently moved into his own apartment.  A GAF score of 55 was assigned at this time.  

The Veteran testified at a Decision Review Officer hearing in October 2003.  The Veteran reported being very nervous in a crowd.  He also described fear and anxiety with dizziness and what he referred to as "blackouts."  The Veteran also talked about panic attacks and having problems establishing relationships with people.  He also talked about hearing voices in his head that told him to kill himself.  

The Veteran was afforded another VA examination in January 2004.  The Veteran described himself as anxious and depressed, and indicated that he was easily provoked.  He also stated that when he became provoked and angry that voices told him what to do.  However, he clarified that they were not really voices, but thoughts of his own that are uncharacteristic of his normal thoughts.  The Veteran reported that he was not currently employed and that he last worked at a factory job in August 2001.  He indicated that he was let go because he came to work intoxicated.  The Veteran felt that he was not working because of "very bad pain" and difficulty functioning with the side-effects of his medication.  Examination revealed no evidence of psychosis.  The Veteran also denied any current suicidal ideation.  The examiner diagnosed the Veteran with a history of polysubstance dependence and a chronic adjustment disorder secondary to his long history of alcohol and drug dependence.  Antisocial and narcissistic personality traits were also identified.  A GAF score of 55 was assigned at this time.  

According to a July 2004 VA treatment record, neuropsychiatric testing was requested due to the Veteran's anxiety, claims of being unable to work and somatization.  A subsequent VA outpatient treatment record from August 30, 2004 indicates that the Veteran was experiencing a worsening in his symptomatology and that he now met the criteria for an Axis I diagnosis of an anxiety disorder.  

Increased Disability Evaluation for an Anxiety Disorder 

According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  The record reflects that the Veteran's claim for increase was remanded by the Board in June 2011 so that he could attend a VA psychiatric examination to determine the current level of severity of his symptomatology.  In August 2011, the Veteran cancelled his scheduled examination.  In its October 2011 supplemental statement of the case, the RO denied the Veteran's claim, noting that there was no additional evidence to consider in light of the cancelled examination.  The RO instructed the Veteran that if he was now ready and willing to report for his VA examination, he should notify the RO of this fact in writing.  To date, VA has not received any communication from the Veteran expressing an intent to be rescheduled.  

The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submit to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examination have been authorized and scheduled are required to report for the same.  38 C.F.R. §§ 3.326, 3.327 (2011).  Accordingly, the Board finds that the Veteran failed to report without good cause for his VA examination scheduled in August 2011 in connection with his increased rating claim for a psychiatric disorder.  Consistent with 38 C.F.R. § 3.655(b), this claim must be denied.  

Earlier Effective Date for the Establishment of TDIU Benefits

A formal claim for TDIU was received on April 18, 2006.  In a June 2006 rating decision, the RO granted TDIU, effective November 16, 2005, which was the date the RO determined the VA medical records showed entitlement to TDIU.  The Veteran did not appeal the effective date assigned.  Subsequently, in a June 2007 rating decision, the RO determined that an earlier effective date - August 30, 2004 - was warranted based on the now vacated May 2007 Board decision which had assigned a 70 percent disability evaluation for anxiety, effective as of August 30, 2004.  The Veteran then appealed the June 2007 rating decision, contending that an effective date earlier than August 30, 2004 was warranted for the award of TDIU.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Prior to August 30, 2004, the Veteran was service-connected for an anxiety disorder (rated as 30 percent disabling), a scar of the right calf (rated as 10 percent disabling), and pseudofolliculitis barbae (rated as 10 percent disabling), for a combined disability evaluation of 40 percent.  As such, the Veteran did not meet the percentage requirements laid out in 38 C.F.R. § 3.340 prior to August 30, 2004.  

Even if, as here, a Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

With that having been said, the Board finds that an award of TDIU benefits on an extraschedular basis, prior to August 30, 2004, is not warranted.  The Board recognizes that the Veteran was found to be unemployed in October 2000.  Being unemployed does not necessarily equate to being unemployable, however.  A December 2000 VA examiner concluded that the Veteran's symptomatology rendered him "disinterested" in maintaining any employment.  The examiner did not opine that the Veteran was in fact unemployable, and according to a January 2001 VA outpatient treatment record, the Veteran was not unemployable and he could perform a low stress job.  

The record also demonstrates that the Veteran took part in a work training program in April 2001, suggesting again that he was not felt to be unemployable.  However, the Veteran was eventually discharged from this program for perpetually being tardy.  Follow-up treatment from May 2001 concluded that the Veteran's thought processes were logical and he was assigned a GAF score of 60.  Such a score represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  This evidence does not suggest that the Veteran experienced such a degree of occupational impairment as to warrant consideration of TDIU benefits on an extraschedular basis at this time.  

The Veteran also noted during his April 2002 VA examination that he last worked in August 2001.  The examiner subsequently assigned a GAF score of 77, concluding that documentation and present symptomatology did not support the Veteran's endorsement of a significant anxiety disorder.  A GAF score as high as 77 represents symptoms, if present, that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  Again, this fails to demonstrate that the Veteran was unemployable at this time.  

The Board recognizes that the Veteran was seen in the emergency room in April 2002 with complaints of suicidal ideations and hearing voices instructing him to kill himself.  However, the Veteran denied suicidal ideations upon follow-up treatment in May 2002, and a GAF score of 60 was assigned at this time.  As a result of this reported symptomatology, the Veteran was diagnosed with a schizoaffective disorder upon VA examination in September 2002, and a GAF score of 40 was assigned at this time.  Such a score would represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Upon examination in January 2004, the Veteran explained to the examiner that he did not in fact hear voices, but rather, he was having thoughts that he felt were uncharacteristic of him.  As such, the September 2002 VA examiner's decision to assign a GAF score of 40 is of little reliability, as it was based in part on the Veteran's assertion that he was in fact experiencing auditory hallucinations.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Finally, while the Veteran alleged in July 2004 that he was not able to work, the first evidence of a true deterioration in the Veteran's symptomatology is his August 2004 psychological evaluation.  It was then noted that the Veteran experienced symptoms such as a persistent sense of emptiness, and, occasional magical thinking obscuring reality from fantasy at times.  A GAF score of 50 was assigned at this time, representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  This is the first clear evidence of serious occupational impairment due to a service-connected disability.  According to the January 2004 VA examination, there was no evidence of psychosis, he was not actually hearing voices, and his GAF score was 55.  As such, referral for extraschedular consideration, prior to August 30, 2004, is not warranted.  

The Board notes that the Veteran was also service-connected for a scar of the right calf (rated as 10 percent disabling) and pseudofolliculitis barbae (rated as 10 percent disabling) prior to August 30, 2004.  However, the record contains no evidence to suggest that these disabilities impacted the Veteran's employment.  The Veteran has also not alleged any such impairment.  

The Board recognizes that the Veteran believes he was unemployable as of 2000.  During his January 2007 hearing, he testified that he was unable to get up and go to work as of 2000 because of the medications he was taking to treat his service-connected disabilities.  However, this assertion does not appear to be supported by the evidence of record.  The Veteran was specifically found to be employable in January 2001 as long as it was a very low-stress job.  Furthermore, the Veteran was assigned a high GAF score of 77 upon examination in April 2002.  Finally, the January 2004 VA examiner concluded that the Veteran over reported his symptoms to a significant degree in an attempt to present in more distress than he actually was.  The examiner explained that while the Veteran originally reported hallucinations, he later explained that he was referring to his own thoughts.  Also, while the Veteran reported he was a loner, he later admitted to having a few friends, socializing with his cousin, and playing pool.  In light of the above evidence, the Board does not find the Veteran's reports of unemployability, prior to August 30, 2004, to be credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date, prior to August 30, 2004, for the award of TDIU benefits must be denied.  

Earlier Effective Date for the Award of DEA Benefits 

The Veteran asserts that he is entitled to an effective date prior to August 30, 2004 for a grant of dependents' education assistance (DEA) benefits.  However, as outlined below, the preponderance of the evidence of record demonstrates that tan effective date prior to August 30, 2004 is not warranted.  

Except as provided in subsections (b) and (c), effective dates relating to awards under Chapter 35 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.  Subsection (b) provides that when determining the effective date of an award under Chapter 35 for an individual described in paragraph (b)(2) of 38 U.S.C.A. § 5113, based on an original claim, VA may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.  For these purposes, "eligibility date" means the date on which the individual became an eligible person as defined by 38 U.S.C.A. § 3501(a)(1), and "initial rating decision" means a decision by VA that establishes the Veteran's total disability as permanent in nature.  38 U.S.C.A. § 5113(3).  

In the case of a veteran who is alive, the conditions for basic eligibility for DEA include: (1) the Veteran's discharge from service under conditions other than dishonorable; and (2) the Veteran has a permanent total service-connected disability.  38 C.F.R. § 3.807(a).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a).  Permanence of disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The term "total disability permanent in nature" for the purpose of DEA benefits means any disability rated total for the purposes of disability compensation which is based on an impairment reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 3501(a)(7).  

The Veteran does not have a permanent total service-connected disability until August 30, 2004, which is the currently assigned effective date for the award of DEA.  As such, an effective date prior to August 30, 2004 is not warranted and the claim must be denied.  


ORDER

Entitlement to a disability rating in excess of 30 percent for an anxiety disorder prior to August 30, 2004 and a rating in excess of 70 percent as of August 30, 2004, is denied.  

Entitlement to an effective date prior to August 30, 2004 for the award of TDIU is denied.  

Entitlement to an effective date prior to August 30, 2004 for the award of DEA benefits under 38 U.S.C.A. Chapter 35 is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


